Citation Nr: 0808804	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to January 
1993.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

In August 2005, the Board issued a decision which denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Thereafter, she appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2007, the Court set aside the 
Board's August 2005 decision as to this issue, and remanded 
the matter for further adjudication.  Based on the Court's 
decision, the appeal was remanded by the Board in November 
2007 for additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral hearing loss is 
related to military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in September 2003 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in May 
2005 and March 2006, after which the claim was readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with her claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records show that a March 1985 
service enlistment audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
5
LEFT
5
5
5
15
5

The average pure tone thresholds for these frequencies were 7 
decibels in the right ear and 7 decibels in the left ear.

A February 1990 service audiological examination was 
conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
15
LEFT
5
0
5
15
10

The average pure tone thresholds for these frequencies were 
11 decibels in the right ear and 7 decibels in the left ear.  
The report stated that the veteran used triple flange hearing 
protection, had been issued earplugs, and was not routinely 
exposed to hazardous noise.  A subsequent February 1990 
service report of medical examination stated that the 
veteran's audiological examination was normal.

A March 1991 service occupational health clinic note stated 
that the veteran used earmuffs when using a shredder.  A 
subsequent March 1991 service audiological examination was 
conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
10
LEFT
0
0
5
15
10

The average pure tone thresholds for these frequencies were 6 
decibels in the right ear and 6 decibels in the left ear.

A January 1993 service separation audiological examination 
was conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
5
LEFT
5
5
5
15
5

The average pure tone thresholds for these frequencies were 9 
decibels in the right ear and 7 decibels in the left ear.

After separation from military service, a June 2003 VA 
audiological examination was conducted and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
45
LEFT
15
20
25
35
40

The average pure tone threshold was shown as 31 decibels in 
the right ear and 30 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 96 percent in 
the right ear and 94 percent in the left ear.  Accordingly, 
bilateral hearing loss for VA purposes is currently shown.  
38 C.F.R. § 3.385.  The examiner stated that the veteran's 
claims file had been reviewed.  The veteran reported that she 
was exposed to loud noise from mainframe computers and spool 
printers during military service.  After separation from 
military service, she reported working in a sheriff's 
department call center with minimal noise exposure.  The 
veteran reported that her hearing loss became increasingly 
noticeable 2 to 3 years before.  The diagnosis was mild to 
moderate-severe sensorineural hearing loss.  The examiner 
stated that "[g]iven the veteran's normal hearing test when 
she left the Army, it is unlikely that her hearing loss is 
due to military service."

In a June 2003 audiological statement, the veteran reported 
that she was exposed to loud noise during military service 
and "the military did not provide ear protection."

An August 2003 letter from a private audiologist gave a 
diagnosis of mild mid-frequency, sloping to moderate 
high-frequency, sensorineural hearing loss, bilaterally.  The 
examiner stated that

[f]rom [the veteran's] history of being 
exposed to the noise of generators, air 
conditions, mainframe computers and 
printers while serving in the military 
from the mid 1980's through the mid 
1990's, it is quite likely that this was 
the beginning of [her] hearing loss and 
tinnitus.  The type and degree of [the 
veteran's] hearing level on [her] 
audiogram is consistent with noise 
induced hearing loss.  Also, [her] 
decreased auditory discrimination ability 
and tinnitus would tend to confirm this.

A January 2008 VA audiological examination report stated that 
the veteran's claims file had been reviewed.  After a review 
of the veteran's medical history and audiological testing, 
the diagnosis was normal to moderate bilateral sensorineural 
hearing loss.  The examiner stated that

[g]iven normal hearing at Military 
Separation, it is less than likely that 
this current hearing loss is related to 
Military acoustic trauma.  Exposure to 
either impulse sounds or continuous 
exposure can cause a temporary threshold 
shift.  This disappears in 16 to 48 hours 
after exposure to loud noise.  Impulse 
sounds may also damage the structure of 
the inner ear resulting in an immediate 
hearing loss.  Continuous exposure to 
loud noise can also damage the structure 
of the hair cells resulting in hearing 
loss.  If the hearing does not recover 
completely from a temporary threshold 
shift, a permanent hearing loss exists.  
Since the damage is done when exposed to 
noise, a normal audiogram subsequent to 
the noise exposure would verify that the 
hearing had recovered without permanent 
loss.

The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral hearing loss is 
related to military service.  The veteran's service medical 
records do not show that the veteran had hearing loss of VA 
purposes.  While the veteran has a current diagnosis of 
bilateral hearing loss for VA purposes, there is no medical 
evidence of record that bilateral hearing loss was diagnosed 
for VA purposes prior to 2003, over 10 years after separation 
from military service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In addition, the preponderance of the medical evidence of 
record shows that the veteran's currently diagnosed bilateral 
hearing loss is not related to military service.  Both the 
June 2003 and the January 2008 VA audiological examination 
reports stated that the veteran's bilateral hearing loss was 
not likely related to military service.  In particular, the 
January 2008 report explained that the veteran's type of 
hearing loss occurs at the time of exposure to noise, not 
subsequent to exposure.  The examiner reported that because 
of this temporal relationship, a normal audiogram after 
exposure to noise would show that the noise exposure had not 
caused the veteran's hearing loss.  This medical opinion is 
consistent with the medical evidence of record, which shows 
that the veteran did not have hearing loss for VA purposes at 
any point during military service, including on an 
audiological examination conducted 11 days prior to her date 
of separation.  In addition, the veteran reported in June 
2003 that her hearing loss became increasingly noticeable in 
approximately 2000 or 2001.  This is consistent with a 
post-service etiology, as stated by the audiologist who wrote 
the January 2008 report.

The only medical evidence of record that states that the 
veteran's currently diagnosed bilateral hearing loss is 
related to military service is the August 2003 letter from a 
private audiologist.  However, this opinion was based on the 
veteran's reported history and did not include a review of 
the veteran's service medical records.  In a June 2003 
statement, the veteran reported that she was not provided 
with ear protection during military service.  This statement 
is directly contradicted by her service medical records, 
which repeatedly note that the veteran was provided, and 
used, ear protection during military service.  Accordingly, 
the veteran's statement that she was not provided with ear 
protection during military service is not credible.  As such, 
the basis for the August 2003 letter is less probative, as it 
relies on a reported history that is not consistent with the 
medical evidence of record.  In addition, as stated in the 
January 2008 VA audiological examination report, the absence 
of hearing loss on audiological examination is an important 
factor in determining the etiology of the veteran's 
particular type of hearing loss.  As the examiner who wrote 
the August 2003 letter did not review the veteran's service 
medical records, the opinion provided in that letter was made 
without access to information which was important to the 
etiological determination.  The August 2003 letter from a 
private audiologist is therefore less probative than the 
January 2008 VA audiological examination report.

The veteran's statements alone are not sufficient to prove 
that her currently diagnosed bilateral hearing loss is 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As she is 
not a physician, the veteran is not competent to make a 
determination that her currently diagnosed bilateral hearing 
loss is related to military service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, the preponderance of the evidence 
shows that the veteran's currently diagnosed hearing loss is 
not related to military service.  Accordingly, service 
connection for bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


